Title: To George Washington from Abner Nash, 19 March 1781
From: Nash, Abner
To: Washington, George


                  
                     Sir,
                     Camp at the Iron Works March 19, 1781
                  
                  I am just arrived at Genl Greene’s camp; and an  Express being setting off I just take this oppertunity of acknowledging the receipt of Your Excellency’s favr dated the 23 Jany, which I received on my way here.  Genl Greene will no doubt give Your Excellency the particulars of the action of the 15th.  I have the pleasure to be told by him that though he lost the ground, he disabled the enemy from further injuring this state for the present.  I left Wilmington about 10 days ago, where the enemy have a post; their strength 500.  Our militia keep them close in town.  We have at length an act of the Assembly passed for filling up our battallions, which I hope will have the desired effect in a few weeks.  With the highest esteem, I am Yr Excellency’s most obedt servt
                  
                     A. Nash
                  
               